NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-1242
                                     ____________

                                  BARBARA CURRAN,
                                             Appellant

                                            v.

                     HOWMEDICA OSTEONICS; STRYKER CORP;
                        STRYKER INSTRUMENTS; STRYKER
                     ORTHOPEDICS INC; STRYKER HOWMEDICA
                               OSTEONICS CORP

                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 08-cv-00006)
                     District Judge: Honorable Petrese B. Tucker
                                    ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   April 26, 2011

            Before: BARRY, HARDIMAN and NYGAARD, Circuit Judges
                             (Filed: April 26, 2011)
                                 ____________

                              OPINION OF THE COURT
                                   ____________

HARDIMAN, Circuit Judge.

      Barbara Curran appeals a judgment of the District Court denying her motion for

relief pursuant to Federal Rule of Civil Procedure 60(b). We will affirm.
                                             I

       Because we write for the parties, we recite only the essential facts and procedural

history.

       In May 2004, Curran had bilateral artificial hip prostheses surgically implanted.

According to Curran, after the surgery the prostheses failed, resulting in pain and limited

motion in her hip joints. In December 2007, Curran sued Howmedica Osteonics Corp.,1

the manufacturer of the prostheses, in the Court of Common Pleas of Philadelphia County

asserting product liability and negligence claims. Howmedica removed Curran‟s suit to

the United States District Court for the Eastern District of Pennsylvania. Howmedica

gave notice of the removal to Curran‟s counsel, Michael J. Flanagan, pursuant to 28

U.S.C. § 1446(d).

       Four years before the case was removed, in January 2004, Flanagan registered with

the Eastern District of Pennsylvania‟s electronic case filing (ECF) system and consented

to receive electronic filings pursuant to Local Rule 5.1.2(8). On September 3, 2008,

Howmedica filed a motion to dismiss Curran‟s complaint. Service of the motion was


       1
         In her complaint, Curran listed Howmedica Osteonics Corp.; Stryker Corp.;
Stryker Instruments; Stryker Orthopaedics; and Stryker Howmedica Osteonics Corp. as
separate defendants. According to Stryker‟s corporate disclosure statement, Howmedica
Osteonics Corp. is a wholly owned subsidiary of Stryker Corporation. Stryker
Instruments and Stryker Orthopaedics are not separate corporate entities, but rather are
operating divisions within Stryker Corp. and Howmedica, respectively. For ease of
exposition, we will refer to the defendants collectively as Howmedica.


                                             2
properly made on Flanagan via the ECF system. Because Flanagan failed to respond to

Howmedica‟s motion, the District Court dismissed Curran‟s complaint with prejudice on

October 9, 2008.

       According to Flanagan, on October 20, 2008, he went to the Clerk‟s Office to

inquire about the status of the action and discovered that the complaint had been

dismissed. Flanagan contacted Kim Catullo, Howmedica‟s counsel, and claimed that he

had not received notice of Howmedica‟s motion to dismiss. Catullo responded that

Howmedica‟s motion had been filed electronically and that court records indicated that

Flanagan had received notice of the motion via e-mail on the day it was filed.

       Flanagan took no further action until October 8, 2009—364 days after Curran‟s

complaint had been dismissed—at which time he filed a motion for relief from dismissal

pursuant to Federal Rule of Civil Procedure 60(b)(1). Therein, Flanagan averred that he

had not received notice of Howmedica‟s motion to dismiss and argued that this

“technological failure” constituted excusable neglect sufficient for relief pursuant to Rule

60(b)(1). The District Court denied the motion for relief, reasoning that Rule 60(b)

motions must be filed within a “reasonable time,” and that Flanagan had not provided any

explanation for the 364-day delay between dismissal of Curran‟s suit and the motion for

relief. Alternatively, the Court held that Curran failed to demonstrate the exceptional




                                             3
circumstances necessary for relief. This appeal followed.2

                                              II

       “We review a district court‟s denial of a Rule 60(b) motion for abuse of

discretion.” Reform Party of Allegheny Cnty. v. Allegheny Cnty. Dept. of Elections, 174
F.3d 305, 311 (3d Cir. 1999). “An abuse of discretion may be found when „the district

court‟s decision rests upon a clearly erroneous finding of fact, an errant conclusion of law

or an improper application of law to fact.‟” Id. (quoting Int’l Union, UAW v. Mack

Trucks, Inc., 820 F.2d 91, 95 (3d Cir. 1987)).

                                              III

       “Rule 60(b) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and

newly discovered evidence.” Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). “The

general purpose of Rule 60 . . . is to strike a proper balance between the conflicting

principles that litigation must be brought to an end and that justice must be done.”

Boughner v. Sec’y of Health, Educ. & Welfare, 572 F.2d 976, 977 (3d Cir. 1978).

Because parties have a strong interest in the finality of judgments, “[t]his Court has . . .

cautioned that relief from a judgment under Rule 60 should be granted only in exceptional

circumstances.” Id.


       2
          The District Court had jurisdiction pursuant to 28 U.S.C. § 1332. We have
jurisdiction pursuant to 28 U.S.C. § 1291.

                                               4
       On appeal, Flanagan essentially repeats the arguments he presented to the District

Court. His principal argument emphasizes the alleged inequity of the District Court‟s

decision to dismiss Curran‟s complaint with prejudice. This argument contravenes the

rule that “an appeal from denial of Rule 60(b) relief does not bring up the underlying

judgment for review.” Browder v. Dir. Dep’t of Corrs. of Ill., 434 U.S. 257, 263 n.7

(1978). Moreover, appellant‟s brief fails entirely to address the District Court‟s primary

reason for denying the motion for relief, i.e., the extensive delay between the time

Flanagan learned of the dismissal of Curran‟s complaint and the filing of his Rule 60(b)

motion.

       As the District Court correctly noted, the Federal Rules of Civil Procedure require

motions for relief pursuant to Rule 60(b)(1) to be made within a reasonable time not to

exceed one year after judgment. See FED. R. CIV. P. 60(c)(1) (“A motion under Rule

60(b) must be made within a reasonable time--and . . . no more than a year after the entry

of the judgment or order or the date of the proceeding.”). The one-year limitation serves

as an outer bound, and establishes that motions filed within one year are ipso facto

reasonable. Here, according to Flanagan, 353 days passed between the day he first

learned of the dismissal of Curran‟s complaint and the day he filed the motion for relief.

On appeal, Flanagan neither offers any explanation for his dilatory conduct, nor even

acknowledges that this delay formed the basis for the District Court‟s holding. His failure

to do so is, unfortunately for Curran, fatal to her appeal. Accordingly, we will affirm.

                                             5